Citation Nr: 0010684	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
condition and, if so, whether all the evidence both old and 
new warrants the grant of service connection.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1977.

By rating decision of February 1979, service connection for a 
right knee disorder was denied by the New Orleans, Louisiana 
Regional Office of the Department of Veterans Affairs (VA).  
The veteran filed a notice of disagreement, but he did not 
perfect an appeal as to that decision, which became final.  
See 38 U.S.C.A. 
§ 7105(a)(c) (West 1991). 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1997 RO decision, which denied service connection 
for a psychiatric disorder and a letter dated on June 2, 1997 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right knee condition.

Although the RO has indicated otherwise, in a May 1999 
correspondence to the veteran and a June 1999 letter to a 
member of Congress, the veteran's right knee claim is 
properly before the Board.  The veteran's notice of 
disagreement, filed on June 16, 1997, served as a timely 
notice of disagreement with the RO's June 2, 1997 letter 
addressing his right knee claim, as well with as the denial 
of service connection for a psychiatric disorder.  38 C.F.R. 
§§ 20.201, 20.302 (1999).  The March 1999 statement of the 
case (SOC) issued by the RO failed to address the right knee 
claim.  Thereafter, the veteran timely perfected his appeal 
of this claim on February 8, 1999, within 60 days of a 
January 26, 1999 supplemental statement of the case (SSOC) 
which addressed this issue.  38 C.F.R. § 20.302 (c) (1999).  
A prior SSOC issued in June 1998, which also addressed this 
issue was revoked by the RO as erroneous in May 1999; because 
of this revocation, the January 1999 SSOC shall be considered 
the first SSOC to address the right knee claim, for purposes 
of this appeal. 

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 19, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  The most recent final decision, which denied service 
connection for a right knee disorder was dated in February 
1979. 

2.  Evidence associated since the February 1979 decision 
shows that the veteran may have an arthritic condition of the 
right knee, which is the same knee that he injured inservice 
and could possibly be related to the right knee problems 
treated inservice.

3.  Arthritis of the right knee has not been shown by 
competent medical evidence, to be related to service or to 
any occurrence or event therein.

4.  An acquired psychiatric disorder has not been shown, by 
competent medical evidence, to be related to service or to 
any occurrence or event therein.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's February 
1979 decision denying entitlement to service connection for a 
right knee disorder is new and material; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The claim for entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 
5107(a).

3.  The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background for Right Knee Disorder

Service medical records previously before the RO in February 
1979 document repeated treatment for Osgood Schlatter's 
disease of the right knee.  The records reveal that the 
veteran did not give any history of right knee problems, nor 
were any shown on entrance examination of October 1975.  He 
was treated in June 1976 for right knee pain, having fallen 
on the knee 2 weeks earlier, with a history of excision four 
years earlier for Osgood-Schlatter's disease given.  He was 
found to have evidence of Osgood-Schlatter's disease in a 
June 1976 X-ray.  In August 1976, he was treated for mild 
trauma to the right knee, following an automobile accident, 
where he struck the knee against the dashboard.  In November 
1976, he admitted to medical personnel that he had surgery 
prior to service on the right tibial tubercle for Osgood-
Schlatter's disease which existed prior to service (EPTS), 
but had failed to give this information in his October 1975 
entrance physical.  In December 1976, he was found unfit for 
duties due to chronic disease which EPTS in origin and for 
which surgery was accomplished prior to entry.  Although 
there was no mention made of the member's disease on entrance 
physical, the physical evaluation board was of the opinion 
that it was service aggravated by running and marching.  

By rating decision of February 1979, the RO denied service 
connection for Osgood-Schlatter's disease of the right knee, 
based on its findings that it preexisted service and was not 
shown to be permanently aggravated by service.

Evidence submitted after February 1979 includes treatment 
records primarily dealing with problems other than the right 
knee.  However, an August 1996 VA treatment record included 
complaints of the right leg giving way.  A July 1997 VA 
treatment record included complaints of arthritis pain in the 
right knee.  Otherwise, there is no medical evidence related 
to right knee problems.  Testimony from a January 1998 
hearing before the RO did not address right knee complaints.
  
On the occasion of his November 1999 hearing before the 
undersigned member of the Board, the veteran testified that 
he had surgery on his right knee prior to entering service, 
but asserted that he had no subsequent problems with the knee 
until service.  He testified that he injured the knee on one 
occasion, when a part of a howitzer fell on his right knee, 
and was placed in a cast for six months.  He testified that 
he injured the right knee again in 1976 in a car accident, 
when he struck the dashboard with his knee.  He testified 
that he now has pain in his right knee which has been 
recently diagnosed as arthritis, and asserted his belief that 
the knee was aggravated by these two incidents inservice.  

Factual Background for Psychiatric Disorder

The service medical records revealed that the veteran was 
seen in mental hygiene in January 1976 for complaints of ear 
problems, and that he was afraid of weapons.  A workup for 
possible military occupational specialty (MOS) change was 
indicated.  Another January 1976 treatment record included 
complaints of hearing loss and ringing in the ears, and that 
he desired a MOS change.  The remainder of the service 
medical records did not mention any findings or complaints of 
a psychiatric nature.

VA treatment records from December 1977 to March 1978 showed 
treatment for a finger fracture, with no evidence of 
psychiatric pathology documented.

A June 1991 letter from a private psychiatrist revealed that 
this doctor first began treating the veteran for psychiatric 
problems in November 1990.  The veteran was said to have a 
history of significant depression and was placed on 
antidepressive medication.  Diagnostically, a major 
depression was said to be indicated.  A July 1993 private 
examination of the veteran's depressive illness assessed the 
functional impairment of the depressive disorder, but did not 
date it back to service.  VA treatment records from 1996 
through 1997 likewise documented treatment for depression in 
July 1997 without linking it to service.

At his hearing held before the RO in July 1998, and on the 
occasion of the Travel Board hearing held in November 1999, 
the veteran testified that his paranoid feelings began during 
training for field artillery, and was frightened by the 
noises from the guns.  He asserted that he was hit in the 
helmet by a drill instructor at the firing range and was 
humiliated.  He testified that he was sent to the mental 
hygiene clinic during service.  He testified that he heard 
voices of people calling his name inservice.  He testified 
that he later sought treatment for depression in the 1980's.  
He asserted that he was diagnosed with depression around 
1980, but that the doctor who had treated him during that 
time was deceased, so that the earliest record of treatment 
was in 1990.  His representative forwarded the assertion that 
the veteran's current mental disorder may have resulted from 
stressors experienced in the military, including 
disappointment that his military career had not been as 
successful as expected.  


Analysis

I.  New and Material Evidence-Right Knee

As noted above, the RO's February 1979 denial of service 
connection for a right knee disorder was not appealed by the 
veteran within one year of receiving notification of the 
adverse decision.  The basis of this denial was that the 
right knee disorder, Osgood Schlatter's disease, pre-existed 
service, and was not permanently aggravated by service.  
Pertinent law is to the effect that once a claim has been 
denied by the RO and the decision thereon is not timely 
appealed, the claim may only be reopened based upon new and 
material evidence or if there was clear and unmistakable 
error (CUE) in the decision which denied the claim. 38 
U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.105(a), 3.156 (1999).

Here, there has been no allegation of CUE in the RO's prior 
adjudication of February 1979, nor is any potential claim of 
CUE apparent to the Board within the purview of 38 C.F.R. § 
3.105(a).  

The question now presented is whether new and material 
evidence has been submitted, since the prior final adverse 
decision of February 1979 to permit reopening of the claim.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
It is significant, for the outcome portion of this case, that 
the presumption of credibility attaches to evidence submitted 
for purposes of reopening a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) explained that to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  In this 
instance, the most recent prior final denial was in February 
1979.  

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for a right knee disorder.  This evidence, 
indicating medical treatment for a current right knee 
disorder, documented in August 1996 and July 1997, when 
considered in conjunction with the previously considered 
evidence, raises the possibility that the pre-existing right 
knee disorder may have been aggravated by service, and 
continues to have symptoms.  This evidence, now of record, 
bears directly and substantially upon the instant matter and 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.  Therefore, the Board 
finds that new and material evidence has been submitted with 
regard to the veteran's claim for service connection for a 
right knee disorder, and the claim is hereby reopened and 
must be considered in light of all the evidence, both old and 
new, with evaluation of the probative value of the evidence.

II. Well Groundedness-Right Knee and Psychiatric claim

Having reopened the claim of entitlement to service 
connection for the right knee disorder, the next question 
which must be resolved is whether the veteran has presented 
evidence that the claim is well grounded.  The RO is noted to 
have reviewed this case in the January 1999 supplemental 
statement of the case, finding that the evidence submitted, 
even though new and material, does not establish aggravation 
of the preexisting right knee condition in service.  The 
claim for service connection for an acquired psychiatric 
disorder, which is an original denial, has been denied on the 
basis that there is no link between the psychiatric treatment 
the veteran underwent from 1990 to 1993, and the problems 
complained of inservice.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
'disability' as set forth in 38 U.S.C.A. § 1110 "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated."  Allen v. Brown, 
7 Vet. App. at 448 (emphasis in original).

Upon review of the evidence the Board finds that a claim for 
service connection for a right knee disorder is not well 
grounded.  Although there is evidence suggesting a current 
right knee disability, treated in 1996 and 1997, plus 
evidence of trauma to the knee inservice, with a December 
1976 medical board opinion suggestive of inservice 
aggravation of preexisting Osgood-Schlatter's disease, there 
is no evidence of chronicity of treatment for right knee 
complaints subsequent to service.  There is no medical 
evidence that any current right knee pathology manifested 
nearly 25 years after service, is the result of a service-
related aggravation of a preexisting disease.  

There is also not currently associated with the record any 
competent medical opinion stating that the current right knee 
complaints suggested as arthritis, but with no objective 
diagnosis, is related to service or to any event demonstrated 
inservice.  The veteran has only offered his lay opinion 
concerning its development.  Mere contentions of the veteran, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his current 
disability with an event or incurrence while in service, do 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).

The Board also finds that the claim for service connection 
for an acquired psychiatric disorder is not well grounded.  
Although there was a single instance of the veteran having 
been treated in the mental hygiene clinic in January 1976 for 
complaints of being afraid of weapons, there is not currently 
associated with the record competent medical evidence linking 
the depressive disorder treated in the early 1990's nearly 25 
years post-service, and the single episode of treatment 
inservice.  Nor can the Board accept the opinion of the 
veteran's representative regarding his theory that the 
disappointments and stressors experienced by the veteran 
during his military service caused his depressive condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay persons 
are not competent to offer medical opinions).

As the veteran has not submitted well grounded claims in this 
matter, there is no duty to assist.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right knee 
disorder is reopened.  The appeal is allowed to this extent.

Entitlement to service connection for a right knee disorder 
is denied on the basis that the claim is not well grounded.

Entitlement to service connection for an acquired psychiatric 
disorder is denied on the basis that the claim is not well 
grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 


- 4 -


